Citation Nr: 9903475	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-22 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service with the United States Army 
from November 1965 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1996 rating decision from the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
non-specific dermatitis claimed as due to Agent Orange and 
for PTSD.

In September 1997, the Board issued a decision denying the 
veteran's claim for service connection for a skin disorder as 
not well grounded.  The Board remanded the claim for service 
connection for PTSD, ordering the RO to obtain any records of 
psychiatric treatment since June 1996.  The RO was to again 
contact the United States Armed Services Center for Research 
of Unit Records (USASCRUR) to verify the veteran's claimed 
stressful incident.  The Board also ordered a VA psychiatric 
examination to clarify the nature of the veteran's 
psychiatric disorder.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The medical and other evidence of record supports a 
diagnosis of PTSD due to stressors during military 
service.  


CONCLUSION OF LAW

The veteran's PTSD was incurred during service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records contain no complaints, 
opinions or diagnoses of any psychiatric problems.  

The veteran filed a claim for VA benefits for service 
connection for PTSD and a skin condition in June 1995.  In a 
statement in support of his claim for PTSD, the veteran 
related that in July 1967 while serving in Kontum, South 
Vietnam, his unit was ordered on a firing mission.  Following 
the mission, they were informed that they had hit friendly 
forces and had killed 15.  He stated that helicopters were 
flying over his unit and landing just behind them with the 
dead and wounded, and he could see that they were Americans.  
He indicated that he was depressed and anti-social and this 
condition affected his job.  He stated that he did not like 
to be around people, had nightmares, sleepless nights, 
depression, anxiety, and lack of energy due to this incident.  

A VA examination for PTSD was conducted in June 1996.  The 
veteran reported no current treatment for psychiatric 
conditions at that time.  The examiner indicated that the 
veteran served in Vietnam from February 1967 to October 1967.  
The examiner stated that the veteran experienced numerous 
traumatic events including the killing of a fifteen-year-old 
soldier by accident.  The veteran was not wounded during his 
Vietnam service.  

The veteran reported depression, off and on, for a long time.  
He preferred to stay by himself and periodically had 
difficulty sleeping.  He further stated that he felt tired 
and was extremely nervous.  He reported anxiety and 
nervousness in crowded areas and described bad dreams of 
falling in a hole with several creatures.  The veteran had 
been married for 26 years, but was currently divorced and 
employed.  

The examiner noted that the veteran did not exhibit severe 
anxiety or avoidance behavior and his speech was fluent and 
goal directed.  The veteran's thought process was without 
looseness of association or flight of ideas and his thought 
content was without hallucinations.  His affect was euthymic 
and appropriate and his mood was self-described as good.  The 
examiner stated that even though the veteran claimed to be 
depressed, his demeanor did not exhibit depressive symptoms.  
His insight and judgment were unimpaired.  The examiner 
indicated that the veteran did not exhibit symptoms of PTSD, 
nor could he give details of his nightmares or reexperience 
war events.  The veteran did not appear to be dysfunctional 
due to his war experience.  

The examiner recommended further psychological testing to 
assess mood disorder, possible PTSD.  No diagnosis, rule out 
generalized anxiety disorder, rule out PTSD was indicated.  
The examiner noted mild to moderate psychosocial stressors 
and indicated a Global Assessment of Functioning (GAF) rating 
of 90.  

In September 1997, the Board denied the veteran's claim for 
service connection for a skin disorder and remanded the claim 
for service connection for PTSD.  The Board ordered the RO to 
obtain any psychiatric treatment records since June 1996, to 
contact the USASCRUR for verification of the veteran's 
reported stressors, and to schedule a VA psychiatric 
examination to clarify the nature of the veteran's 
psychiatric disorder.  

The record contains outpatient treatment records from October 
1996 to December 1997.  The veteran initially reported with 
complaints of weight loss due to loss of appetite.  The 
examiner noted that the veteran had difficulty sleeping 
without the use of sleeping pills.  The examiner indicated an 
impression of weight loss related to malnutrition, which 
could be secondary to an established diagnosis of anxiety.  
One week later, the veteran returned for a psychological 
evaluation.  The examiner indicated that his symptoms were 
consistent with PTSD, including hypervigilance, sleep loss, 
nightmares, intrusive thoughts, social withdrawal, 
depression, past suicidal ideation, loss of appetite and 
weight loss.  The veteran returned for treatment ten days 
later and indicated that he became fearful when around 
people, which led to an inability to engage in social 
interaction.  The veteran worked nights with few other people 
on his shift and none in close physical proximity to him.  He 
reported nocturnal panic attacks.  The examiner noted that 
the veteran presented with a history of PTSD, agoraphobia, 
and sleep disturbance and symptoms consistent with these 
disorders.  

In December 1996, the veteran indicated that he avoided going 
to the store except at opening and closing time when there 
were fewer people there.  He reported swinging moods and 
dislike of people.  The examiner noted ideas of reference and 
indicated an impression of mood disorder.  On the same day at 
a follow-up examination, the examiner indicated that the 
veteran was cooperative, his speech content and tone were 
correct and his affect appropriate.  The examiner indicated 
that the veteran's mental status was stable with therapy, 
effective coping skills and prescription medication.  The 
veteran indicated that he believed the medication was 
helping.  

In July 1997, the VA examiner indicated that the veteran 
became jittery when he ran out of his medication.  The 
examiner indicated that the veteran suffered from a mood 
disorder and changed the veteran's prescription.  In 
September 1997, the veteran returned complaining of 
nightmares, excessive sweating, awakening in a confused 
state, difficulty sleeping, hearing weapon sounds, and 
irritability due to hearing helicopters.  The examiner 
indicated an impression of PTSD.  

In December 1997, the veteran reported dreams of Vietnam 
approximately twice per week.  He indicated that he also had 
flashbacks twice per week and continued to work nights to 
avoid interaction with other people because he did not trust 
them.  The veteran reported suicidal and homicidal thoughts 
in the past, which he was able to control.  He indicated that 
his medication was "doing good."  The examiner indicated an 
impression of PTSD.  

Under cover letter, dated in May 1998, USASCRUR provided a 
letter dated in April 1997 from the Environmental Support 
Group (ESG), a unit history of the 1st Battalion, 92nd 
Artillery, the veteran's assigned unit in Vietnam, an extract 
of an Operational Report-Lessons Learned submitted by the 1st 
Battalion, 92nd Artillery for the period covering May through 
July 1967 including a mortar attack on June 10, 1967, and a 
copy of the June 10, 1967 Daily Staff Journal of the 
52nd Artillery Group, the higher headquarters of the 1st 
Battalion, 92nd Artillery.  ESG indicated that the Daily 
Staff Journal reported that the 937th Engineer Group reported 
an incoming round (white phosphorus mortar/artillery round or 
grenade) from F Battery, 1st Battalion, 92nd Artillery.  The 
letter from ESG noted that the organization had been 
redesignated as USASCRUR.  

The 1st Battalion, 92nd Artillery unit history, dated in 
August 1971 indicated that in May 1967 B Battery fired its 
first contact mission and received credit for 104 enemy 
kills.  In June 1967 another 600 rounds were fired at a North 
Vietnamese battalion attacking Artillery Hill.  The Battalion 
suffered 38 causalities in the Headquarters and Service 
Batteries.  The unit history made no mention of the "F 
Battery" noted by ESG.

The Operational Reports-Lessons Learned from Headquarters, 
1st Battalion, 92nd Artillery, dated in August 1967 indicated 
that in May 1967, Battery B fired 500 rounds "H & I."  On 
June 10, 1967 Artillery Hill was mortared and 38 were wounded 
in action.  The report further indicated that on July 24, 
1967, Battery B was moved to Kontum and returned to Artillery 
Hill the following day.  

The Daily Staff Journal from the 52nd Artillery Group dated 
on June 10, 1967, indicated that the 1st Battalion, 92nd 
Artillery was under mortar attack and B Battery had taken 
over defense of the fire base camp.  The Journal further 
reported that F Battery fired "1-WP" round in error in the 
vicinity of the 937th Engineer Base Camp.  The Journal 
summary indicated that the 1st Battalion, 92nd Artillery came 
under mortar attack which lasted about 45 minutes and 
suffered casualties of 47 wounded in action, 28 of which were 
medevaced out.  

A VA examination was conducted in July 1998.  The examiner 
noted that the veteran served in Vietnam from February to 
October 1967.  The veteran reported nightmares, intrusive 
thoughts of his experiences in Vietnam and reported that this 
interfered with his social life and ability to go outside.  
The veteran stated that he was working in the poultry 
business.  However, the poultry owners were Vietnamese and he 
had to work with people around him, so he could not keep the 
job.  The examiner indicated that the veteran had impaired 
communication and thought processes, suicidal thoughts, and 
that his long-term memory was not reliable.  The examiner 
indicated a diagnosis of PTSD, delayed type and a GAF rating 
of 55.  He further stated that the veteran had an inability 
to socialize and shop in a normal situation because of the 
crowds.  

By letter received in December 1998, the veteran stated that 
during service his unit would fire "point blank" on 
Vietcong troops and the veteran witnessed those not killed 
attempting to escape with "what legs or arms they had 
left."  He stated that he did not go a day without worry and 
anguish over his year in Vietnam.  He indicated that in 1967 
his unit was supporting infantry in combat and the report of 
the firing of a white phosphorous round at the engineer base 
camp was not consistent with his memory.  He stated that 
there was a mistake and his unit fired on Americans and was 
informed of the causalities.  His unit was then taken off 
fire missions for 24 hours.  The veteran reported that he was 
seen by a VA psychologist in September 1998 and had undergone 
testing for PTSD.  The examiner informed the veteran that he 
had lied on the test and she would not report the findings to 
the Board.  The veteran concluded that he found it difficult 
to go to work and had no social life.  He stated that the 
fewer people he had to be around, the better he felt.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Adjudication of a well-grounded claim for service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  See 38 U.S.C. § 
1154(a) (West 1991); 38 C.F.R. §§ 3.303(a), 3.304(f) (1996); 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that he/she was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f); See Cohen v. Brown 10 Vet. App. 128, 138 
(1997).  

The United States Court of Veterans Appeals (Court) has set 
forth the analytical framework for establishing the presence 
of a recognizable stressor, the essential prerequisite to 
support a diagnosis of PTSD and entitlement to service 
connection.  There are two major components to this analysis: 
first, it must be established whether the evidence 
demonstrates that stressful events occurred and, second, it 
must be established whether the stressful events are 
sufficient to support a diagnosis of PTSD.  Cohen, 10 Vet. 
App. at 141; Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); 
Zarycki v. Brown, 6 Vet. App. 91, 98-99 (1993).

Under 38 U.S.C.A. § 1154(b), the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service will vary depending on whether the veteran "engaged 
in combat with the enemy."  See Hayes, 5 Vet. App. at 66.  
If the evidence does not show that he was engaged in combat 
with the enemy or that the claimed stressors are related to 
such combat, there must be corroborative evidence of the 
claimed stressor.  See 38 U.S.C.A. § 1154(b); Zarycki v. 
Brown, 6 Vet. App. 91, 98-99 (1993).

Based on the VA examination, statements of the veteran, 
outpatient treatment records, and reports supplied by 
USASCRUR, the Board finds that the veteran's claim for 
service connection for PTSD is well grounded.  38 U.S.C.A. 
§5107(a). The veteran has been afforded two VA psychiatric 
examinations.  The veteran is currently undergoing continuing 
VA outpatient psychiatric treatment and reports of this 
treatment are of record.  The veteran, in his December 1998 
letter identified psychiatric testing in September 1998.  
However, the veteran stated that the psychologist found this 
testing unreliable.  In his May 1996 VA Form 9, substantive 
appeal, the veteran indicated he did not wish to appear for a 
personal hearing.  It appears that all necessary development 
has been completed, and the VA has satisfied its duty to 
assist the veteran under these circumstances.

In the instant case, the record contains a clear diagnosis of 
PTSD.  Although the VA examiner in June 1996 did not find 
symptoms of PTSD, he did recommend further psychological 
testing for possible PTSD.  Outpatient treatment records in 
October 1996 indicated symptoms consistent with PTSD 
including hypervigilance, sleep loss, nightmares, intrusive 
thoughts, social withdrawal, depression, suicidal ideation, 
loss of appetite and weight loss.  Outpatient treatment 
records in September and December 1997 indicated impressions 
of PTSD, and reported that the veteran was taking medication 
for this condition.  The VA examiner in July 1998 indicated a 
diagnosis of PTSD as well.  

The record also contains credible supporting evidence of the 
claimed inservice stressors.  In his June 1995 claim, the 
veteran stated that in July 1967, in Kontum, his unit engaged 
in a firing mission which they were informed hit friendly 
forces, killing 15.  He stated that he saw the bodies of 
Americans following this incident.  In his December 1998 
letter the veteran also reported that he had witnessed 
wounded Vietcong troops attempting to escape from artillery 
fire from his unit.  Although ESG and USASCRUR did not 
confirm the friendly fire attack reported by the veteran, 
these organizations did confirm the veteran's units 
participation in combat with the enemy in May and June 1967 
including firing rounds at a North Vietnamese battalion 
attacking the headquarters of the veteran's unit.  
The reports furnished indicated that 38-47 soldiers were 
wounded in the 1st Battalion during this engagement.  The 
Operational Reports-Lessons Learned from the 1st Battalion, 
92nd Artillery indicated that Battery B (the veteran's unit) 
was stationed in Kontum for one day in July 1967.  The 
following day, the unit returned to Artillery Hill.  Although 
not specifically confirming the veteran's report of this 
specific incident, the records are not inconsistent with the 
veteran's statement.  Further, the Board notes that this 
specific incident is not the only stressor indicated by the 
veteran.  He reported accidentally killing a 15-year old 
soldier to the VA examiner in June 1996.  He further reported 
seeing wounded enemy soldiers attempting to escape artillery 
rounds fired by his unit.  This second stressor is entirely 
consistent with the reports of the events of June 1967.  

The medical evidence of record establishes a link between the 
veteran's current symptomatology and the inservice stressors.  
The VA examiner in July 1998 indicated a diagnosis of PTSD as 
well as nightmares and intrusive thoughts of the veteran's 
experiences in Vietnam.  The VA examiner did not indicate any 
other stressors other than those to which the veteran was 
subjected during his military service.  The outpatient 
treatment records also indicated impressions of PTSD and 
indicated nightmares, hallucinations of weapon sounds, 
irritability due to the sounds of helicopters, flashbacks, 
and other symptoms associated to stressors during his 
military service.  

With all reasonable doubt resolved in favor of the veteran, 
the preponderance of the evidence supports the veteran's 
claim for service connection for PTSD.  


ORDER

Entitlement to service connection for PTSD is granted.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 11 -
